Citation Nr: 9921351	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-33 431	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUE

Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs

REMAND

The veteran served on active duty from April 1973 to September 
1993.  He was scheduled to appear for a hearing before the Board 
of Veterans' Appeals (Board) in July 1999, but has asked instead 
for a hearing at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, having recently moved to that 
state.  It is not clear whether he wants a "Travel Board" 
hearing or a hearing before the hearing officer at the RO.  It 
also appears that he intends to appoint another representative.  
For the foregoing reasons, the case is remanded to the RO for the 
following actions:

1.  The veteran should be given the proper 
forms for appointing a new representative.

2.  A hearing should be scheduled at the 
Montgomery RO, after determining what type 
of hearing the veteran is requesting.

After review by the RO, if any decision remains adverse to the 
appellant, a supplemental statement of the case should be issued.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action unless otherwise informed, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Veterans 
Appeals for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1997) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).


